Mr. Presiding Justice Harker delivered the opinion of the Court. This writ of error is prosecuted for the purpose of reversing a decree of the Circuit Court of Henderson County, setting aside the order of the County Court of said county, allowing a claim of $6,164.21 in favor of Philip B. Elting, executor, etc., against the estate of Cornelius D. Elting; ordering the said Philip B. Elting and Blandina M. Elting to account for all money made by them on the sale and resale of certain lands of which Cornelius D. Elting died seized, with certain rents made thereon, and ordering a restatement of the accounts of Blandina M. Elting, as executrix of the estate of Cornelius D. Elting. The decree was rendered at the suit of creditors holdinoO unpaid claims to the amount of $10,000, which had been allowed against the estate of Cornelius D. Elting by the County Court. Equitable interference and relief was sought by them upon the ground that the executrix and her brother had fraudulently and collusively managed the affairs of the estate, and had so made way with the property as to leave nothing with which to pay off the complainants’ claims. The first point of contention raised by counsel for the plaintiffs in error is one of jurisdiction. They insist that the County Court was clothed with ample power to correct any order erroneously made concerning the administration of the estate, to compel a restatement of the accounts of the executrix, and to make any order for the relief of creditors which would fall within the case presented by the bill of the defendants in error; and having first acquired jurisdiction, could not be ousted of it by the interference of a court of chancery. While the jurisdiction and power of Probate Courts in this State have from time to time by legislative enactment been enlarged and extended, and our Supreme Court has gone far to maintain them in granting equitable relief on many questions affecting the administration of estates, still chancery jurisdiction exists in all cases where the Probate Court can not grant adequate relief. Townsend v. Radcliffe, 44 Ill. 446; Winslow v. Leland et al., 128 Ill. 304; McCreary v. Meyer, 64 Ill 495; Cohen v. Menard, 136 Ill. 130. The chief ground on which a court of equity should take jurisdiction of this case is the fraud and collusion charged against the executrix and her brother in selling and disposing of the real estate for her benefit. We regard the manipulations by which she, through her brother, procured the sale of the real estate and the subsequent vesting of the title in her as fraudulent and a breach of trust. While there are a number of matters adjudicated upon in this case in which the County Court could have given adequate relief, yet having rightfully acquired jurisdiction upon the ground above mentioned, the Circuit Court had jurisdiction to pass on all questions mooted between the parties. That is done in the interest of justice in all cases where a court of chancery acquires jurisdiction, although it may involve passing upon matters not by themselves cognizable in a court of equity. Poole et al. v. Docker et al., 92 Ill. 501; Stickney v. Goudy, 132 Ill. 213. We do not care to extend this opinion to the length which would be required in discussing in detail the very numerous findings on which the decree was based. We are content to say that the evidence abundantly satisfies us that the executrix colluded with her brother for the purpose of having the lands sold at public sale, at which he should become the purchaser, or so manipulating subsequent sales as to vest the title in her. We do not think the sale should be held fraudulent for the reason alone that Philip was her general agent in winding up the affairs of the estate, and that when he bid off the land it should be regarded as her bid. The conduct of the two parties, all taken together, leads us to the conclusion that it was their common purpose to so dispose of the effects of the estate as to appropriate as much of it to their own use as possible and leave unsecured creditors not paid. The right of a creditor to attack such a sale is on the ground that the executor or administrator, through another, was the purchaser in question. It is insisted that as the heir succeeds to the land and the creditor has no interest other than in the fund arising from a sale of it. by the representative, that in a case where the representative has purchased at his own sale he can not be held to be a trustee of the creditor. While it is true that in all the reported cases from our Supreme Court, where such sales have been held fraudulent and voidable they have been held so at the suit of heirs, we are of the opinion that in a case where the sole heir or devisee is the administrator or executor and the sale is held voidable because of his fraud, a creditor whose rights have been prejudiced, may invoke the aid of a court of equity to the extent of having the sale set aside or the money realized out of a subsequent deal of the land declared to be held in trust for the payment of his claim. We approve the action of the Circuit Court in finding that the allowance of the preferred claim for $6,164.21 in favor of Philip B. Siting, executor of the estate of his mother, Anna M. Biting, was obtained by the fraud and connivance of Philip and Blandina. The mother had been dead nearly twenty years. Cornelius D. Biting had a continuous residence in Illinois of fifteen years before his death. He was a large holder of property, both real and personal. Two years after his death and seventeen years after he had left Hew York, Philip, the manager of his estate in Illinois and a resident of Illinois, procures himself to be appointed executor for his mother’s estate in Hew York, has Blandina, without being appointed executor in that State, appear before the Surrogate Court of Orange County, Hew York, and such proceedings were had that a judgment was entered against her as executrix of Cornelius I). Biting for $6,164.21. Hnder the circumstances the Circuit Court was warranted in finding that the claim was fictitious, and in decreeing that its allowance here was void. .The court rightfully decreed that Emma Biggs should not pay to Blandina or William L. Cuddeback the, balance of the purchase money for land, owing by her, and that they be enjoined from attempting to collect such purchase money until after an accounting was had and the further order of the court made. The case now stands on reference to the master in chancery to take evidence and restate the account. There are several matters discussed in the briefs, concerning which further evidence may be heard, and it is not necessary that we express our views upon them. After the master presents his report the court wfill make such final orders as to him may seem meet and equitable. As to such matters appearing in the findings and decree as are final we affirm. Decree affirmed.